Exhibit 10(a)

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into as of March 13, 2003 between
CHURCHILL DOWNS INCORPORATED, a Kentucky corporation (“Company”) and THOMAS H.
MEEKER (the “Executive”).

 

WHEREAS, the Board of Directors of Churchill Downs Incorporated (the “Board),
has determined that it is in the best interest of the Company and its
shareholders, to retain the Executive as its President and Chief Executive
Officer; and

 

WHEREAS, the Executive is currently willing and competent to serve the Company
as its President and Chief Executive Officer under the terms and conditions of
this Employment Agreement (the “Agreement”).

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                       Employment.  The Company hereby employs
the Executive, and the Executive hereby accepts employment, in the capacity of
President and Chief Executive Officer of the Company.  Subject to the general
direction, approval and control of the Board, the Executive shall exert his best
efforts and devote his full time and attention to the business and affairs of
the Company.  The Executive shall be in complete charge of the operation of the
Company, shall have all powers and responsibilities as provided in the Company’s
current bylaws attendant to the position of President and Chief Executive
Officer, and shall have full authority and responsibility for formulating and
executing the business policies and managing and supervising the business of the
Company in all respects.  At all time during the Term or any Renewal Term (both
hereinafter defined) the Executive’s position (including status, offices, titles
and reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with those held, exercised and
assigned on the date this Agreement was first executed.  The Executive’s office
shall be located at the Company’s headquarters in Louisville, Kentucky. 
Further, at no time during the term or any renewal term shall the Executive’s
office be located more than 35 miles from 700 Central Avenue, Louisville,
Kentucky.

 

2.                                       Term.  The term of this Employment
Agreement shall be for three (3) years commencing on the date hereof unless
terminated earlier as herein provided (the “Term”).  The term of this Agreement
shall be automatically renewed for three (3) year periods at the end of each of
the Company’s fiscal years unless the Board determines affirmatively not to so
renew this Agreement not later than ninety (90) days prior to the end of such
fiscal year (the “Renewal Term”).  If the Board of Directors elects not to renew
this Agreement, the Executive shall retain his position for the balance of the
existing three-year Term or the Renewal Term, as the case may be.

 

3.                                       Compensation and Perquisites.  During
the Term and any Renewal Term:

 

A.                                   Base Salary.  As compensation for the
services rendered by

 

1

--------------------------------------------------------------------------------


 

the Executive hereunder, the Company shall pay to the Executive a base salary of
$450,000 a year, payable in arrears in semi-monthly installments (the “Base
Salary”). Base Salary adjustments, if any, shall be made, in the discretion of
the Board of Directors, at any time, but in no event may the Executive’s Base
Salary be reduced below that paid in the preceding year.  All payments or other
compensation to the Executive shall be subject to appropriate withholding.

 

B.                                     Incentive Compensation. In addition to
any other compensation provided under this Agreement, the Executive shall be
entitled to participate in any Company sponsored annual or long-term, cash or
equity based, incentive plan or other such arrangement, now in existence or
hereafter created, made available to its executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements.  The plans currently in
existence include:  The Incentive Compensation Plan, Long Term Incentive
Compensation Plan, Stock Option Plan and the Deferred Compensation Plan.  The
Company may, from time to time, amend the provisions of these plans
prospectively.

 

C.                                     Travel and Entertainment Expenses. The
Company shall reimburse the Executive for all reasonable and necessary travel
and other out-of-pocket expenses incurred by him in the performance of his
duties. The Company shall pay the Executive’s reasonable travel and
entertainment expenses and other reasonable expenses incurred on behalf of the
Company’s business. The Company also shall pay for such expenses for the
Executive’s wife when she travels with him on the Company’s business. The
Executive shall present to the Company on a timely basis an itemized account of
such expenses in such form as may be required by the Company and the
reimbursement of such expenses shall be subject to the customary policies of the
Company.

 

D.                                    Supplemental Benefit Plan. The Company
shall provide the Executive various retirement benefits under the provisions of
the Company’s Supplemental Benefit Plan as described in Exhibit A attached
hereto.  The Company may, from time to time, amend the Supplemental Benefit Plan
prospectively.

 

E.                                      Automobile. The Company shall provide
the Executive with an automobile and shall pay for maintenance, repairs,
insurance and all operating costs incident thereto.

 

F.                                      Life Insurance. The Company shall
provide the Executive a $250,000 life insurance policy with a reputable and
respon­sible insurance company acceptable to the Company and the Executive, with
all premiums being paid by the Company.

 

G.                                     Dues. The Company shall pay for the
Executive’s dues for one country club and for all appropriate professional or
business associations to which he may belong.

 

2

--------------------------------------------------------------------------------


 

4.                                       Other Employee Benefits.

 

A.                                   Welfare Benefit Plans.  During the Term and
any Renewal Term, the Executive and/or the Executive’s family, as the case may
be, shall be eligible to participate in and shall receive all benefits under all
welfare benefit plans, practices, policies and programs provided by the Company
(including, without limitation, disability, group life, accidental death) to the
extent applicable generally to other executives of the Company.

 

B.                                     Profit Sharing Plan.  During the Term and
any Renewal Term, the Executive shall be entitled to participate in the
Company’s 401 (k) Profit Sharing Plan or any other similar plan, program, policy
or practice generally made available to other executives of the Company.

 

C.                                     Health Insurance.  During the Term and
any Renewal Term, the Company shall provide the Executive and his wife, as the
case may be, major medical and health insurance coverage consistent with that
provided to other employees of the Company. All premiums shall be paid by the
Company.

 

D.                                    Vacation.  the Executive shall be awarded
paid time off (PTO) consistent with the Company’s then established policy.  The
Executive shall consult with the Chairman of the Board prior to scheduling PTO
days.

 

5.                                       Termination of Employment.

 

A.                                   Termination Due to Death.  In the event of
the Executive’s death during the Term or any Renewal Term, the Executive’s
estate or his beneficiaries, as the case may be, shall be entitled to receive:

 

(1)                                  Base Salary through the date of death;

 

(2)                                  Any pro rata annual bonus for the year in
which the Executive’s death occurs, based, at a minimum, on the Target Bonus (as
defined in any Incentive Compensation Plan maintained by the Company at that
time) but calculated as provided for in the Plan and subject to and payable in
accordance with the customary practices of the Company for other executives;

 

(3)                                  The balance of any annual or long-term cash
incentive awards, if any, earned but not yet paid pursuant to any Long Term
Incentive Compensation Plan maintained by the Company in which the Executive
participated at the time of his death, subject to and payable in accordance with
the plan and the customary practices of the Company for other executives;

 

(4)                                  All outstanding stock option, restricted
stock or other equity based award at the time of death shall be governed by the
applicable plan or agreement maintained by the Company;

 

3

--------------------------------------------------------------------------------


 

(5)                                  All accrued vacation or PTO pay due to the
Executive; and

 

(6)                                  Any other benefits or payments due to the
Executive under and subject to applicable plans or programs maintained by the
Company in which the Executive participated at the time of his death, including
without limitation, any benefits due under the Supplemental Benefit Plan.

 

B.                                      Termination Due to Disability.  If the
Executive shall become disabled (as defined by law) during the Term or any
Renewal Term, he shall be entitled to the payment of his Base Salary and
benefits being paid or provided at the time of the commencement of such
disability and such shall continue for the duration of such disability but in no
event for a period longer than six (6) consecutive months or an aggregate of six
(6) months in any 12-month period.  If such disability continues for a period of
six (6) consecutive months, the Company, at its option, may thereafter, upon
written notice to the Executive or his personal representative, terminate his
employment.  For purposes of this Agreement, “disability” shall mean a mental or
physical illness or condition rendering the Executive incapable of performing
his normal duties with the Company and cannot be reasonably accommodated.  If a
termination occurs on account of a disability, the Executive shall be entitled
to receive:

 

(1)                                  Base Salary through the date of
termination;

 

(2)                                  A pro rata annual bonus for the year in
which the Executive’s termination occurs, based, at a minimum, on the Target
Bonus (as defined in any Incentive Compensation Plan maintained by the Company
at that time) but calculated as provided for in the Plan and subject to and
payable in accordance with the customary practices of the Company for other
executives;

 

(3)                                  The balance of any annual or long-term cash
incentive awards, if any, earned but not yet paid pursuant to any Long Term
Incentive Compensation Plan maintained by the Company in which the Executive
participated at the time of his termination subject to and payable in accordance
with the Plan and the customary practices of the Company for other executives;

 

(4)                                  All outstanding stock option, restricted
stock or other equity based award at the time of termination shall be governed
by the applicable plan or agreement maintained by the Company;

 

(5)                                  All accrued vacation or PTO pay due to the
Executive; and

 

(6)                                  Any other benefits or payments due to the
Executive under and subject to applicable plans or programs maintained by the
Company, including without limitation, any benefits due under the Supplemental
Benefit Plan.

 

4

--------------------------------------------------------------------------------


 

C.                                     Termination for Cause.  The Company may
terminate the Executive’s employment during the Term or any Renewal Term for
cause.  For purposes of this Agreement, “Cause” shall mean:  (i) the willful and
continued failure of the Executive to perform substantially the duties of
president and chief executive officer (other than any such failure resulting
from incapacity due to disability), after a written demand for substantial
performance improvement is delivered to the Executive by the Chairman of the
Board which specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the duties of president and chief
executive officer, or (ii) the willful engaging by the Executive in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the business or reputation of the Company.   For purposes of this paragraph, no
act or failure to act, on the part of the Executive , shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
specific authority given pursuant to a resolution duly adopted by the Board or
upon instructions of the Chairman of the Board or based upon the advice of
counsel of the Company which the Executive honestly believes is within such
counsel’s competence shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company.
In the event the Company terminates the Executive for cause, he shall be
entitled to receive:

 

(1)                                  Base Salary through the date of
termination;

 

(2)                                  The balance of any annual or long term
awards, if any, earned but not yet paid pursuant to any Long Term Incentive
Compensation Plan maintained by the Company in which the Executive participated
at the time of his termination subject to and payable in accordance with the
Plan and the customary practices of the Company for other executives; and

 

(3)                                  Any other benefits or payments due to the
Executive under and subject to applicable plans or programs maintained by the
Company in which the Executive participated at the time of termination,
including without limitation, any benefits due under the Supplemental Benefit
Plan.

 

D.                                    Termination Without Cause or By
Constructive Termination.

 

(1)                                  Termination Without Cause.  The Company may
terminate the Executive’s employment with the Company, other than pursuant to
Paragraphs 5.A, 5.B, or C, or through non-renewal of the Agreement under
Paragraph 2, and such termination shall be deemed a termination “without cause.”

 

(2)                                  Constructive Termination.  The Executive
may, in his sole discretion, terminate his employment with the Company by virtue
of the Company’s Constructive Termination of his employment.  For purposes of
the Agreement, “Constructive Termination” shall mean:  (i) The assignment to the
Executive of any duties inconsistent in any material respect with those of the
president and chief executive officer (including

 

5

--------------------------------------------------------------------------------


 

status, office, title and reporting requirements), or the authority, duties or
responsibilities as contemplated by Paragraph 1 of this Agreement, or any other
diminution in any material respect in such position, authority, duties or
responsibilities unless agreed to by the Executive; (ii) the Company’s requiring
the Executive to be based at any office or location other than as provided in
Paragraph 1 hereof; (iii) reduction of Base Salary or material reduction of
other compensation or perquisites described in Paragraph 3; (iv) a reduction in
the Executive’s Other Employee Benefits including incentive opportunities,
benefits or perquisites described in Paragraph 4 unless other senior executives
suffer a comparable reduction; and (v) any purported termination of the
Executive’s employment under this Agreement by the Company for other than
pursuant to Paragraphs 5.A, 5.B or 5.C or through non-renewal of the Agreement
under Paragraph 2.  Prior to the Executive’s right to terminate this Agreement,
he shall give written notice to the Company of his intention to terminate his
employment on account of a Constructive Termination.  Such notice shall state in
detail the particular act or acts of the failure or failures to act that
constitute the grounds on which the Executive’s Constructive Termination is
based and such notice shall be given within six (6) months of the occurrence of
the act or acts or the failure or failures to act which constitute the grounds
for the Constructive Termination.  The Company shall have sixty (60) days upon
receipt of the notice in which to cure such conduct, to the extent such cure is
possible.

 

(2)                                  Severance Benefits Due Upon Termination
Without Cause or Constructive Termination.  In the event the Executive’s
employment is terminated by the Company without Cause, other than due to
Disability or death, or in the event there is a Constructive Termination, the
Executive shall be entitled to the following benefits and payments (the
“Severance Benefits”):

 

a.                                       Base Salary, at the monthly rate in
effect on the date of termination of the Executive’s employment (or in the event
a reduction in Base Salary is the basis for a Constructive Termination, then the
Base Salary in effect immediately prior to such reduction), payable each month
in arrears for a period of thirty-six (36) months following the date of
termination (the “Severance Period”); provided, however, the Company may pay him
the present value of such salary continuation payments in a lump sum using, as
the discount rate, the federal rate for short-term Treasury obligations as
published by the Internal Revenue Service for the month in which such
termination occurs;

 

b.                                      Any pro rata annual bonus for the year
in which the Executive’s termination occurs, based, at a minimum, on the Target
Bonus (as defined in an Incentive Compensation Plan maintained by the Company at
that time) but calculated as provided for in the Plan and subject to and payable
in accordance with the Plan and the customary practices of the Company for other
executives;

 

c.                                       An amount equal to one-twelfth (1/12)
of the greater of (i) any Target Bonus amount for the year in which the
termination occurs or the highest annual bonus paid to the Executive within the
past three years of employment with the Company which shall be payable each
month over the Severance Period, provided that

 

6

--------------------------------------------------------------------------------


 

the Company may pay him the present value of such bonus amount in a lump sum
using, as the discount rate, the federal rate for short-term Treasury
obligations as published by the Internal Revenue Service for the month in which
such termination occurs;

 

d.                                      The balance of any annual or long-term
cash incentive awards, if any, earned (but not yet paid) subject to and pursuant
to the terms of the applicable plan or program maintained by the Company and in
which the Executive participated at the time of the termination;

 

e.                                       Any outstanding stock option,
restricted stock or other similar equity based award shall be governed by the
applicable plan or agreement maintained by the Company;

 

f.                                         Continued participation in all life
insurance coverage and in other employee benefits described in Paragraph 4,
above in which the Executive participated from the date of termination until the
end of the Severance Period; provided however, the Company’s obligation under
this Paragraph 5.D.(3).f. shall be reduced or eliminated, as applicable, to the
extent that the Executive receives similar coverage and/or benefits under plans
and programs of a subsequent employer; and provided, further, that if the
Executive is precluded, by operation of law, from continuing his participation
in any employee benefit plan or program as provided in this Paragraph 5.D.(3).f,
he shall be provided with the after-tax economic equivalent of the benefits
provided under the plan or program in which he is unable to participate;

 

g.                                      Any other benefit or perquisite made
available to him by the Company as of the date of termination with such benefit
or perquisite continuing to be provided to the Executive during the first year
subject to the terms and conditions thereof; and

 

h.                                      All benefits due under any Supplemental
Benefit Plan which benefits, subject to the terms and conditions of the Plan,
shall be paid commencing upon the ending date of the Severance Period and the
benefits calculated as though the Executive had been employed by the Company
during the Severance Period.

 

E.                                      Termination of Employment Following a
Change of Control.

If, within two (2) years following a Change of Control in the Company, as that
term is defined below, the Company terminates his employment without Cause
(other than due to death or Disability) or there is a Constructive Termination,
the Executive shall be entitled to the Severance Benefits set forth in Paragraph
5.D., above, provided that all cash payments due to the Executive shall be paid
in a lump sum without any discount.  All accrued benefits and payments under
such plans and programs shall be paid as a lump-sum cash payment.  Said payment
shall be made within thirty (30) days following the date of termination under
this Paragraph 5.E.

 

(1)                                  Definition.  For purposes of this
Agreement, a Change in Control

 

7

--------------------------------------------------------------------------------


 

shall be deemed to have occurred on the happening of the first of the following
events (the “Effective Date”):

 

(i)                                     excluding entities owned by Richard L.
Duchossois and/or his immediate family members, the acquisition by any
individual, entity or group (within the meaning of Section 13 (d) (3) or 14 (d)
(2) of the Securities  Exchange Act of 1934, as amended (the “Exchange Act”)) (a
“Person”) of beneficial ownership (within the meaning of    Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either the then
outstanding voting securities of the Company (the “Outstanding Company Common
Stock”) or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);

 

(ii)                                  individuals who, as of the date of this
Agreement, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date of this Agreement whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

 

(iii)                               consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity (a
“Corporate Transaction), in each case, unless, immediately following such
Corporate Transaction, (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Voting Securities immediately prior to such
Corporate Transaction beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of

 

8

--------------------------------------------------------------------------------


 

directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction of the Outstanding Company Common Stock and outstanding Company
Voting Securities, as the case may be, (b) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Corporate Transaction) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then Outstanding Shares of Common Stock of the
Company resulting from such Corporate Transaction or the Outstanding Voting
Securities of the Company except to the extent that such ownership existed prior
to the Corporate Transaction and (c) at least a majority of the members of the
Board of Directors of the Company resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the execution of the initial plan
or of the action of the Board, providing for such Corporate Transaction; or

 

(iv)                              approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company.

 

(v)                                 Notwithstanding the foregoing, actions taken
in compliance with the Shareholder’s Agreement dated as of September 8, 2000,
among the Company, Duchossois Industries, Inc. and subsequent signatories
thereto, as amended from time to time, shall not be deemed a Change in Control.

 

(2)                                  Gross Up Payment.  In the event this
Agreement is terminated by the Executive, the Company terminates the Agreement
without Cause or there is a Constructive Termination within two (2) years
following a Change of Control, as defined above, and all Severance Benefits made
or provided to the Executive under this Paragraph 6 and under all other plans
and programs of the Company (the “Aggregate Payment”) is determined to
constitute a Parachute Payment, as such term is defined in Section 280G(b)(2) of
the Internal Revenue Code, as amended, the Company shall pay to the Executive,
prior to the time any excise tax imposed by section 4999 of the Internal Revenue
Code (the “Excise Tax”) is payable with respect to such Aggregate Payment, an
additional amount which, after the imposition of all federal, state and local
income and excise taxes thereon, is equal to the Excise Tax on the Aggregate
Payment.  The determination of whether the Aggregate Payment constitutes a
Parachute Payment and, if so, the amount to be paid to the Executive and the
time of payment pursuant to this Paragraph 5.E. shall be made by an independent
auditor (the

 

9

--------------------------------------------------------------------------------


 

“Auditor”) jointly selected by the Company and the Executive and paid by the
Company. The Auditor shall be a nationally recognized United States public
accounting firm which has not acted in any way on behalf of the Company.  If the
Executive and Company cannot agree on the firm to serve as the Auditor, then the
Executive and the Company shall each select one accounting firm and those firms
shall jointly select the accounting firm to serve as the Auditor.

 

F.                                      Retirement by The Executive.  During the
Term of this Agreement and any Renewal Term, the Executive may, on his own
initiative, elect to retire by giving the Company not less than ninety (90) days
prior written notice of the effective date of his retirement.  Any such
retirement shall not be deemed to be a breach by the Executive of this
Agreement.  In such event, the Executive shall be entitled to receive:

 

(1)                                  Base Salary through the date of retirement;

 

(2)                                  Any pro rata annual bonus for the year in
which the Executive’s retirement occurs, based, at a minimum, on the Target
Bonus (as defined in any Incentive Compensation Plan maintained by the Company
at that time) but calculated as provided for in the Plan and subject to and
payable in accordance with the Plan and the customary practices of the Company
for other executives;

 

(3)                                  The balance of any annual or long-term cash
incentive awards, if any, earned but not yet paid pursuant to any Long Term
Incentive Compensation Plan maintained by the Company in which the Executive
participated at the time of retirement, payable in accordance with the Plan and
the customary practices of the Company for other executives;

 

(4)                                  All outstanding restricted stock, stock
option or other equity based award at the time of retirement shall be governed
by the applicable plan or agreement maintained by the Company;

 

(5)                                  All accrued vacation or PTO pay due to the
Executive;

 

(6)                                  All benefits due under and subject to the
Supplemental Retirement Plan maintained by the Company; and

 

(7)                                  Any other benefits or payments due to
retirees under and subject to applicable plans or programs maintained by the
Company in which the Executive participated at the time of his retirement.

 

G.                                     No Obligation to Mitigate; No Right to
Offset.  In the event of any termination of employment under the this Paragraph
5, the Executive shall be under no obligation to seek other employment and,
except as specifically provided herein, there shall be no offset against amounts
due to the Executive under this Agreement on account of any remuneration
attributable to any subsequent employment that he may

 

10

--------------------------------------------------------------------------------


 

obtain or for any claims the Company may have against the Executive except
claims for breach or violation of Paragraphs 8 or 9 of this Agreement.

 

H.                                    Nature of Severance Benefits.  All
Severance Benefits due and payable under this Agreement are considered to be
reasonable by the Company and are not in the nature of a penalty.

 

I.                                         Stock Options.  The Company and the
Executive acknowledge that the Company intends to amend the Company’s 1997 Stock
Option Plan, as currently amended, subject to the approval of the Company’s
shareholders.  The Company shall submit a proposed amended stock option plan to
the Company’s shareholders at the 2003 shareholder’s annual meeting.  The
proposed stock option plan shall contain provisions that allow the Executive to
exercise his options upon retirement subject to applicable laws, so long as
there are no adverse financial consequences to the Company.

 

J.                                        Exclusivity of Severance Benefits. 
Upon the termination of the Executive’s employment, he shall not be entitled to
any other severance or other payments or severance or other benefits from the
Company, other than as provided under the terms of this Agreement. Nor shall the
Executive have any right to any payments by the Company on account of any claim
by him of wrongful termination, including claims under any federal, state or
local human and civil rights or labor laws, other than the payments and benefits
provided under this Agreement, it being the intention of the parties that such
payments and benefits shall be the Executive’s sole and exclusive remedy.

 

6.                                       Release of Claims.  As a condition of
the Executive’s entitlement to Severance Benefits under this Agreement, the
Executive shall, on the date of his termination, execute a release of claims
substantially in the form set forth in Exhibit B, attached hereto.

 

7.                                       Termination at Will.  Notwithstanding
anything herein to the contrary, the Executive’s employment with the Company is
terminable at will with or without Cause or notice; provided, however, that a
termination of the Executive’s employment shall be governed by the terms and
conditions of this Agreement.

 

8.                                       Restrictive Covenants.  For and in
consideration of the compensation and benefits to be provided by the Company
hereunder, and further in consideration of the Executive’s exposure to and
knowledge of the proprietary information of the Company, the Executive agrees
that he shall not, during the Term or Renewal Term and for a period of two (2)
years following any termination of employment, engage in any of the activities
or take any action inconsistent with the provisions set forth below.

 

A.                                   Non Competition.  For any reason, without
the express written approval of the Board of Directors of the Company, the
Executive shall not, directly or indirectly, own, manage, operate, join,
control, be employed by, or participate in the ownership,

 

11

--------------------------------------------------------------------------------


 

management, operation or control of or be connected or associated in any manner,
including, but not limited to, holding the positions of officer, director,
manager, shareholder, consultant, independent contractor, employee, partner, or
investor, with any Competing Enterprise; provided, however, that the Executive
may invest in stocks, bonds, or other securities of any corporation or other
entity (but without participating in the business thereof) if such stocks,
bonds, or other securities are listed for trading on a national stock exchange
and the Executive’s investment does not exceed 5% of the issued and outstanding
shares of capital stock, or in the case of bonds or other securities, 5% of the
aggregate principal amount thereof issued and outstanding.  “Competing
Enterprise “ shall mean and be limited to any entity whose principal business
involves the operation of a pari-mutuel or casino gaming business within the
continental United States.

 

B.                                     Nonsolicitation.  For any reason, without
the express written approval of the Board of Directors of the Company, the
Executive shall not (i) directly or indirectly, in on or a series of
transactions, recruit, solicit or otherwise induce or influence any employee of
the Company to terminate his or her employment with the Company or, (ii) employ
or seek to employ or cause any Competing Enterprise to employ or seek to employ
any employee of the Company.

 

9.                                       Confidential Information.   At no time
shall the Executive divulge or furnish to anyone (other than the Company or any
persons employed by or designated by the Company) any knowledge or information
of any type whatsoever of a confidential or proprietary nature obtained by the
Executive during his employment with the Company, including, without limitation,
all types of trade secrets, contractual information or non-public financial or
other information regarding the Company.

 

10.                                 Attorneys’ Fees.  In the event any person or
entity causes or attempts to cause the Company to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the Company
to institute litigation seeking to have this Agreement declared unenforceable,
or take, or attempt to take, any action to deny the Executive the benefits
intended under this Agreement, then, in such event, the Company irrevocably
authorizes the Executive to retain counsel of his choice at the sole expense of
the Company to represent the Executive in connection with the initiation or
defense of any litigation or other legal action in connection with the
enforcement of the terms of this Agreement.  All expenses shall be fully paid by
the Company if the Executive prevails in the final, binding, non-appealable
outcome of the litigation or other legal action.  The Company agrees to
reimburse the Executive for his expenses under this Paragraph 10 on a regular
basis upon presentation by the Executive of a statement prepared by such counsel
in accordance with the customary practices, up to a maximum aggregate amount of
$500,000.  The Executive agrees to repay all reimbursed expenses under this
Paragraph 10 in the event the Company prevails in the final, binding,
non-appealable outcome of the litigation or other legal action.

 

12

--------------------------------------------------------------------------------


 

11.                                 Successors; Binding Agreement.

 

A.                                   To the Company. The Company may assign this
Agreement and shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
reasonably satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

B.                                     To the Executive. This Agreement is
personal to the Executive and may not be assigned by the Executive.  All rights
of the Executive hereunder shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. If the Executive should
die while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts, unless other otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee, or other designee designated by the Executive and communicated
to the Company or, if there be no such designee, to the Executive’s estate.

 

12.                                 Notices.   All notices, requests, demands
and other communications provided for by this Agreement shall be in writing and
shall be sufficiently given if and when mailed in the continental United States
by registered or certified mail or personally delivered to the party entitled
thereto at the address stated below or to such changed address as the addressee
may have given by a similar notice:

 


 


TO THE COMPANY:


CHURCHILL DOWNS INCORPORATED

 

 

Attention:  General Counsel

 

 

700 Central Avenue


 


 


LOUISVILLE, KENTUCKY 40208


 


 


 

 

To the Executive:

Thomas H. Meeker

 

 

1110 Red Fox Road

 

 

Louisville, Kentucky 40205

 

13.                                 Amendment or Modification; Waiver.  No
provision of this Agreement may be amended, modified or waived unless such
amendment, modification or waiver shall be authorized by the Board of Directors
of the Company or any authorized committee of the Board of Directors and shall
be agreed to in writing, and signed by the Executive and by a duly authorized
officer of the Company.  Except as otherwise specifically provided in this
Agreement, no waiver by either party hereto of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of a subsequent breach of such condition or
provision or a waiver of a similar or dissimilar provision or condition at the
same or at any prior or subsequent time.

 

13

--------------------------------------------------------------------------------


 

14.                                 Severability.  In the event that any
provision or portion of this Agreement shall be determined to be invalid or
unenforceable for any reason, the remaining provisions and portions of this
agreement shall be unaffected thereby and shall remain in full force and effect
to the fullest extent permitted by law.

 

15.                                 Survival.  The respective rights and
obligations of the parties to this Agreement shall survive any termination of
the Executive’s employment to the extent necessary to the intended preservation
of such rights and obligations.

 

16.                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the Common­wealth of
Kentucky.  The parties agree that any litigation involving this Agreement shall
be brought in Jefferson County, Kentucky Circuit Court or the United States
District Court, Western District of Kentucky and hereby waive any objection to
the jurisdiction or venue of such courts.

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

 

CHURCHILL DOWNS INCORPORATED

 

 

 

 

By:

/s/Craig J. Duchossois

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/Thomas H. Meeker

 

 

Thomas H. Meeker

 

 

14

--------------------------------------------------------------------------------